

Exhibit 10.1 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS. IT MAY NOT BE TRANSFERRED, ASSIGNED, SOLD OR OFFERED FOR SALE
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED BECAUSE
OF AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.


PROMISSORY NOTE
 
$170,000
February 14, 2007



FOR VALUE RECEIVED, Pure Vanilla eXchange, Inc., a Nevada corporation with an
address at 805 Third Avenue, New York NY 10022 ("Maker"), promises to pay to the
order of Jed Schutz ("Payee"), the principal sum of One Hundred Seventy Thousand
Dollars ($170,000) plus interest on the outstanding principal from the date
hereof to and including the day when principal is paid in full. Interest shall
accrue monthly at the annual rate of two percent (2%) per annum; provided that
so long as an Event of Default (as hereinafter defined), or any event which with
notice or passage of time or both would constitute an Event of Default, shall
exist and be continuing, interest shall accrue daily at the rate of five percent
(5%) per annum.


1. Payments. Maker shall pay principal and accrued interest on the earlier of
(i) two business days after the date on which the Company has raised and
reported, in the aggregate from February 12, 2007 to the date of such report,
$20 million of “Net Financing” (defined below) and (ii) May 15, 2007. For the
purposes of this Note, “Net Financing” means, the gross proceeds received by the
Company from the sale of any of its securities, less any loans that have been
outstanding for a term of less than six months on the date such financing is
closed (regardless of the maturity at the date of issue) that are repaid from
the proceeds of the Financing. Payments shall be made at the offices of Maker or
at such other place as Payee or any subsequent holder may designate to Maker in
writing.


2. Prepayment. The indebtedness evidenced by this Note may be prepaid at any
time and from time to time, without advance notice to Payee, in whole or in part
without premium or penalty, but with accrued and unpaid interest to the date of
prepayment on the amount of principal being prepaid.
 
3. Events of Default. If any of the following events shall occur and be
continuing, Payee may, by notice to Maker, declare this Note, all accrued and
unpaid interest hereon, and all other amounts payable hereunder to be due and
payable, whereupon the same shall become due and payable,10 days after notice to
the Maker if during such 10 day period, the Maker shall fail to cure the event
(an "Event of Default"):


 
-1-

--------------------------------------------------------------------------------

 
 
a. There is a failure to make any payment of principal of, interest on, or any
other amount payable under this Note, or Maker breaches any other obligation to
Payee hereunder, or the Payee uses the proceeds of this note for any purpose
other than payroll expenses or payment to consultants in the ordinary course of
business consistent with agreements in effect with such consultants entered into
prior to February 14, 2007.


b. Any proceedings shall be instituted by or against Maker seeking either (i) an
order for relief with respect to, or reorganization, arrangement, adjustment or
composition of, its debts under the United States Bankruptcy Code or under any
other law relating to bankruptcy, insolvency, reorganization or relief of
debtors, or (ii) appointment of a trustee, receiver or similar official for
Maker or for any substantial part of its property; and, with respect only to a
proceeding instituted against Maker, such proceeding is not dismissed within
sixty (60) days thereafter;
 
c. Maker's failure to conduct business in the ordinary course, dissolution or
termination of existence;

d. Any sale, transfer, pledge, lien, grant of a security interest or other
disposition, outside the ordinary course of business, in or of any material
assets or a material portion of the assets or business of Maker, except a
disposition of assets to a wholly owned subsidiary of Maker;


e. Any declaration or payment by Maker of any dividend or distribution with
respect to its capital stock; any payment with respect to any stock appreciation
right, phantom stock or similar plan; or redemption of any shares of its capital
stock, or of options, warrants, or other rights to acquire, or securities
convertible into its capital stock;


f. A final judgment or order for the payment of money in excess of $100,000
shall be rendered against the Maker and such judgment or order shall continue
unsatisfied, in effect and unstayed for a period of thirty (30) consecutive days


g. The failure of Maker to comply in all material respects with all applicable
laws, rules, regulations or orders, including, without limitation, (i) paying
before same become due all taxes, assessments and governmental charges imposed
upon it, upon its income and profits or upon its property, except to the extent
contested in good faith and covered by adequate reserves, and (ii) compliance
with all applicable environmental and toxic substance laws, rules and
regulations; or

4. No Waiver, etc. No delay or omission on the part of Payee in exercising any
right hereunder shall operate as a waiver of such right or of any other right of
Payee, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. Maker
and every endorser of this Note, regardless of the time, order or place of
signing, waives presentment, demand, protest and notices of every kind with
respect to this Note and assents (i) to any extension or postponement of the
time of payment and to any other indulgence, (ii) to the addition or release of,
or any compromise or settlement with, any endorser or other party or person
primarily or secondarily liable hereunder, and (iii) to the addition or release
of, the failure to take or perfect an interest in, any compromise or settlement
with respect to, or any delay in proceeding or failure to proceed against, any
collateral or other security for this Note.


 
-2-

--------------------------------------------------------------------------------

 
 
5. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly within New York State, without giving effect to conflict of
laws principles.


7. Notices. Any notice or other communication required or permitted under this
Note shall be in writing and shall be deemed to have been duly given (i) upon
hand delivery, or (ii) on the third day following delivery to the U.S. Postal
Service as certified or registered mail, return receipt requested and postage
prepaid, or (iii) on the first day following delivery to a nationally recognized
United States overnight courier service, fee prepaid, return receipt or other
confirmation of delivery requested, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also delivered or mailed, as set forth
under (i), (ii) or (iii) above, within three days thereafter. Any such notice or
communication shall be delivered or directed to a party at its address set forth
above or, as to each such party or any holder hereof, at such other address as
may be designated by such party or holder in a notice given to the other parties
hereto in accordance with the provisions of this paragraph.


8. Maximum Interest. Notwithstanding any other provisions of this Note, Payee
does not intend to charge, and Maker shall not be required to pay, any interest
or other fees or charges in excess of the maximum permitted by applicable law.
Any payments in excess of such maximum shall be refunded to Maker or credited
against unpaid principal.
 
9. Modifications; Waiver. No modification or waiver of this Note or any part
hereof shall be effective unless in writing and signed by Maker and Payee. No
waiver of any breach or condition of this Note shall be deemed to be a waiver of
any other or subsequent breach or condition, whether of like kind or different
nature. No course of dealing between Maker and Payee, or between Payee and any
other party, will be deemed effective to modify, amend, waive or discharge any
part of this Note or of the rights or obligations of Maker hereunder.


10-. Jurisdiction and Venue. In the event that any legal proceedings are
commenced in any court with respect to any matter arising under this Note, Maker
specifically consents and agrees that: (i) the courts of the State of New York
and/or the United States Federal Courts located in the State of New York shall
have exclusive jurisdiction over Maker and over the subject matter of any such
proceedings; and (ii) the venue of any such action shall be in New York County,
New York and/or the United States District Court for the Southern District of
New York.


IN WITNESS WHEREOF, Pure Vanilla eXchange has executed this Note as of the date
first above written.

        Pure Vanilla eXchange, Inc.   Maker  
   
   
    By:   /s/ Steven Yevoli  

--------------------------------------------------------------------------------

Steven Yevoli  
Its Chief Executive Officer

 
 
 
-3-

--------------------------------------------------------------------------------

 